Case 17-00189-elf   Doc 81-5    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit C Page 1 of 5
Case 17-00189-elf   Doc 81-5    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit C Page 2 of 5
Case 17-00189-elf   Doc 81-5    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit C Page 3 of 5
Case 17-00189-elf   Doc 81-5    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit C Page 4 of 5
Case 17-00189-elf   Doc 81-5    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit C Page 5 of 5
